Citation Nr: 0739109	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  03-16 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of a National Service Life 
Insurance (NSLI) policy [redacted].


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to March 
1975.  The veteran died in July 2002.  The appellant is his 
surviving spouse.

This matter is contested and comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
determination by the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (ROIC) in Philadelphia, 
Pennsylvania, that denied the appellant's claim of 
entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy. 
The veteran's brother, R. J. M., is the appellee and is 
unrepresented in this matter.

The Board remanded this case in December 2003, for additional 
development of the evidence.  

In August 2003, the appellant testified at a hearing before a 
Veterans Law Judge at the RO.  A transcript of the hearing is 
of record.  The Judge who conducted the hearing is no longer 
employed by the Board.  The appellant was afforded the 
opportunity to have another hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002).  In June 2007, the veteran testified at 
a hearing before the undersigned Veterans Law Judge at the 
RO.  A transcript of the hearing is of record.  




FINDINGS OF FACT

1.  The evidence demonstrates that the veteran did not sign 
the June 1996 VA Form VA Form 29-336b designating the 
appellant as the principal beneficiary of his NSLI policy; 
the document is not acceptable as a valid change of 
beneficiary.

2.  The evidence shows that VA Form 29-4364, application for 
National Service Life Insurance (RH), signed in April 1980 
and received in May 1980 was signed by the veteran and is 
valid, designating  his mother, M. M., as the principal 
beneficiary of the NSLI policy, and his brother, R. J. M., as 
the contingent beneficiary; the veteran's mother died in 
December 1994, leaving R. J. M. as the sole beneficiary.


CONCLUSION OF LAW

The appellant is not the last-named principal beneficiary of 
the veteran's NSLI policy and is not entitled to the proceeds 
from such policy.  38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. 
§ 8.19 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  VA must also advise a claimant which 
evidence the claimant must supply and which evidence VA will 
obtain on his or her behalf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

Neither the United States Court of Appeals for Veterans 
Claims (Court) nor the Federal Circuit has ruled on the 
applicability of the VCAA to insurance claims, but the 
rulings from the Court suggest that it is not applicable.  In 
Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court 
held that the VCAA is inapplicable to cases involving the 
waiver of recovery of overpayments for benefits because the 
statute at issue in such cases is found in Chapter 53 of 
Title 38 of the United States Code rather than Chapter 51, 
the Chapter changed by the VCAA.

In the absence of applicable judicial precedent, since the 
applicable law regarding insurance is found in Chapter 19 
rather than Chapter 51 of Title 38, the Board concludes that 
the provisions of the VCAA do not apply to the present claim.  
This conclusion is strengthened by the fact that revisions to 
38 U.S.C.A. § 5103 contained in the Veterans Benefits Act of 
2003 (which was made effective retroactively to November 9, 
2000, the effective date of the VCAA) specifically exempt 
insurance claims from certain notice requirements that apply 
in developing the evidence pursuant to the VCAA.  See 38 
U.S.C.A. § 5103(b).  For these reasons, the Board may proceed 
to issue a decision in this appeal without further 
consideration of the VCAA.


II.  Analysis

An NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  The veteran, as the insured, 
possesses the right to designate the beneficiary or 
beneficiaries of the policy, and at all times enjoys the 
right to change the beneficiary or beneficiaries without the 
consent of such beneficiary or beneficiaries.  A change of 
beneficiary, to be effective, must be made by notice in 
writing signed by the insured and forwarded to VA by the 
insured or the insured's designated agent, and must contain 
sufficient information to identify the insured.  38 U.S.C.A. 
§ 1917 (West 2002 & Supp. 2007); 38 C.F.R. § 8.19 (2007).

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, Federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F. 2d 1246, 1247 (6th 
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).

Attempts by a veteran to change beneficiaries are liberally 
construed by reviewing courts so as to effectuate the 
veteran's intent, with a two-prong test being used to 
determine whether an actual change of beneficiaries has taken 
place.  First, there must be evidence of an intention on the 
part of the veteran to change the beneficiary, and, second, 
there must be some overt act done to effectuate that intent.  
Hammack v. Hammack, 359 F. 2d 844 (5th Cir. 1966); Jones v. 
Brown, 6 Vet. App. 38

Initially, the Board notes that VA has awarded the appellant 
Dependency and Indemnity Compensation as the surviving spouse 
of the veteran.  A divorce action commenced by the veteran in 
June 2001 does not appear to have been adjudicated prior to 
his death.  

In the Board's December 2003 Remand Decision, it was noted in 
the introduction that K. Q., the veteran's sister, filed a 
claim for the proceeds of the veteran's NSLI policy in July 
2002.  Her claim was denied later the same month.  She 
subsequently contended that the veteran's signature on the 
June 1996 designation of beneficiary form was not his.  
However, following the determination in December 2002 that 
her brother, R. J. M., was entitled to the proceeds of the 
NSLI policy, K. Q. did not pursue her claim.  Rather, 
communications during 2003 with the RO&IC indicate that she 
supported her brother's claim to the proceeds.  The Board 
therefore concluded that K. Q. has abandoned her claim to the 
NSLI proceeds.

The veteran's application for National Service Life Insurance 
(RH) was signed by the veteran on April 30, 1980, and was 
received in May 1980.  The application, which was set forth 
on VA Form 29-4364, shows that the veteran designated his 
mother, M. M., as the principal beneficiary of the NSLI 
policy, and his brother, R. J. M., as the contingent 
beneficiary.  The application for the NSLI policy in the 
amount of $10,000 was approved in August 1980 and became 
effective on September 1, 1980.  The record shows that 
veteran's mother died in December 1994, leaving the appellee, 
R. J. M., as the sole beneficiary.

The veteran and the appellant were married in May 1996.  A 
designation of beneficiary dated June 6, 1996, named the 
appellant as the sole beneficiary of the veteran's NSLI 
policy.  The appellant was the sole witness of the veteran's 
purported signature.  The designation, which was set forth on 
VA Form 29-336b, was received by VA later the same month.

In August 2002, after the veteran's death, the veteran's 
sister informed the ROIC that the veteran did not sign the 
change of beneficiary of June 6, 1996.  She said she would 
submit handwriting samples of the veteran.  In September 
2002, the appellant informed the ROIC that she declined the 
opportunity to submit samples of the veteran's handwriting.

In November 2002, the ROIC requested that the VA Office of 
Inspector General (VA OIG) render an opinion as to whether 
the insured authored the signature on the designation of 
beneficiary dated June 6, 1996.  A report from the Forensic 
Laboratory of the VA OIG dated in November 2002 reflects the 
opinion of the forensic document analyst that the veteran did 
not author the signature on the June 6, 1996, designation of 
beneficiary form.  In December 2002, the ROIC denied the 
appellant's claim for the proceeds of the veteran's NSLI 
policy, and this appeal ensued.

In March 2003, R. J. M. filed a claim of entitlement to the 
proceeds of the NSLI policy based on the 1980 designation on 
VA Form 29-4364 (Application for National Service Life 
Insurance (RH)).

At the hearing in August 2003, the appellant contended that 
the analysis by the forensic document examiner was 
incompetent.  She furnished a copy of the veteran's 
California Driver License dated in September 1994 and a copy 
of the veteran's Military ID card dated in October 1996, 
which, she maintained, match the signature contained on the 
June 6, 1996, designation of beneficiary form.  The Military 
ID card was considered by the forensic document examiner as 
Exhibit K-8 when he compiled his November 2002 report.  
Although the September 1994 Driver License was not among the 
exhibits considered by the examiner, the veteran's October 
1998 California Driver License was considered as Exhibit K-9.  
The appellant asserted that the November 2002 forensic 
analysis is invalid because it was not based on original 
documents.  The record shows that the forensic examiner 
analyzed the original June 6, 1996, designation of 
beneficiary.  The record also contains the original 1996 
Military ID card and the original 1998 Driver License.  In 
addition to the questioned document, the forensic examiner 
considered 12 documents containing the veteran's known 
signature.  These exhibits covered the period from 1985 to 
2002.  Two of the exhibits, K-10 and K-11, were carbon copies 
and are of record.  All of the 10 remaining exhibits were 
original documents and are of record.  The appellant also 
testified that at the time the veteran signed the June 1996 
designation of beneficiary form, he was very sick and that 
this could account for a variation in his signature.

In April 2003, the appellant submitted a copy of a Last Will 
and Testament, signed by the veteran in February 1997, that 
left his estate to the appellant, including the proceeds of 
any and all life insurance policies.  The appellant contends 
that this Will, which was witnessed by only one witness, 
reflects the veteran's clear intention to leave all life 
insurance proceeds to her and supports her contention that 
the signature on the June 6, 1996, designation of beneficiary 
form was indeed the veteran's.  The Board notes, however, 
only an initial beneficiary designation, and not a change in 
beneficiary, may be made by last will and testament, duly 
probated.  See 38 C.F.R. § 8.19 (2007).  In addition, it is 
pointed out that record contains a copy of Last Will and 
Testament, signed by the veteran in May 2002, which has the 
veteran's sisters as the beneficiary and does not discuss 
insurance proceeds.

In March 2005, the Forensic Laboratory of the VA OIG issued a 
secondary report and rendered another opinion as to whether 
the insured authored the signature on the designation of 
beneficiary dated June 6, 1996.  The report reflects the 
opinion of the forensic document analyst that the veteran did 
not author the signature on the June 6, 1996, designation of 
beneficiary form.  The documents utilized in the forensic 
examination included the June 1996 Designation of Beneficiary 
form and 22 documents bearing the signature of the veteran.  
The documents included that same 12 documents used in 
rendering the November 2002 opinion.  An additional eleven 
documents were utilized that bear the veteran's signature, 
including Consent forms dated in January 1995, March 1996, 
January 1997 and May 2002, medical records dated in June 
1996, March 1997 and May 1997, a June 1996 Advance Directive 
Acknowledgement, an August 1997 Financial Worksheet, and a 
May 2002 Clothing/Valuables Inventory Record.  The forensic 
analyst also indicated that thirty five additional medical 
records that bear the signature of the veteran were examined 
and utilized in forming an opinion.  It was concluded that 
the second laboratory examination of the documents provided 
even more evidence that the questioned signature on the June 
1996 Designation of Beneficiary form is a forgery and not the 
genuine signature of the veteran.  The analyst also found 
that sickness does not have an effect on the quality of an 
individual's signature and that despite illness, the veteran 
followed the same handwriting habits which he used over a 
period of many years and his known signatures were different 
than the questioned signature on the June 1996 Designation of 
Beneficiary form.  

In June 2007, the appellant testified that she believed that 
the veteran's illness at the time he signed the June 1996 
designation of beneficiary form is the reason for the 
difference in his signature from previous signatures on file.  
She asserted that at the time he signed that document, the 
veteran was competent.  

After a full review of the record, including the evidence and 
the statements and testimony of the appellant, the Board 
finds that the November 2002 and March 2005 VA forensic 
reports establish that the veteran did not sign the June 1996 
VA Form 29-336b designating the appellant as the principal 
beneficiary of the NSLI policy.  The forensic reports 
indicate that numerous original examples of the veteran's 
handwriting dated between December 1985 and May 2002 were 
examined in determining that the signature on the June 1996 
Designation of Beneficiary form was not the signature of the 
veteran.  The evidence April 1980 application, VA Form 29-
4364, shows that the veteran designated his brother, R. J. 
M., as the contingent beneficiary of his NSLI policy.  There 
is no probative evidence demonstrating that that document is 
invalid or that the veteran lacked testamentary capacity at 
that time.  Therefore, the Board finds that the appellant is 
not entitled to recognition as the valid beneficiary of the 
veteran's NSLI policy.  




ORDER

The appellant is not entitled to proceeds of the veteran's 
NSLI policy [redacted]. 



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


